                                                                                                                             JS-3
                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.            2:20-cr-00053-RGK

 Defendant           ARTURO LOPEZ                                            Social Security No. 0         9   1   5
 akas:                                                                       (Last 4 digits)




                                                                                                                   MONTH   DAY      YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.     JUNE     14      2021

  COUNSEL                                                         IJEOMA UCHECHI EKE, DFPD
                                                                             (Name of Counsel)

    PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO               NOT
                                                                                                               CONTENDERE           GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          Possession of Child Pornography, in violation of 18 USC 2252A(a)(5)(b),(b)(2), as charged in Count One of the Indictment
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER   custody of the Bureau of Prisons to be imprisoned for a term of:

                                                       FORTY-EIGHT (48) MONTHS

        It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due
immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25 per
quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

        It is further ordered that, pursuant to 18 U.S.C. § 3014, the defendant shall pay a special assessment in the total
amount of $5,000 which is due immediately. Any unpaid balance shall be due during the period of imprisonment, at the
rate of not less than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

         The defendant shall comply with Second Amended General Order No. 20-04.

        Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that
he is unable to pay and is not likely to become able to pay any fine in addition to restitution.

       Pursuant to the stipulation of the parties, the defendant shall pay restitution in the amount of $2,000 to 7
victims, for a total of $14,000.00.

       The Court has found that the property identified in the preliminary order of forfeiture is subject to forfeiture.
The preliminary order is incorporated by reference into this judgment and is final.

       Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Arturo
Lopez, is hereby committed on Count One of the Indictment to the custody of the Bureau of Prisons for a term of
FORTY-EIGHT (48) MONTHS.



CR-104 (wpd 12/20)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                              Page 1 of 8
 USA vs.     ARTURO LOPEZ                                          Docket No.:   2:20-cr-00053-RGK

       The Court recommends that the Bureau of Prisons conduct a mental health evaluation of the defendant and
provide all necessary treatment.

       Upon release from imprisonment, the defendant shall be placed on supervised release for a term of 10 years
under the following terms and conditions:

1.       The defendant shall comply with the rules and regulations of the United States Probation & Pretrial Services
         Office and Second Amended General Order 20-04.

2.       During the period of community supervision, the defendant shall pay the special assessment and restitution in
         accordance with this judgment's orders pertaining to such payment.

3.       The defendant shall cooperate in the collection of a DNA sample from the defendant.


4.       The defendant shall participate in mental health treatment, which may include evaluation and counseling, until
         discharged from the program by the treatment provider, with the approval of the Probation Officer.

5.       As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-ordered
         treatment to the aftercare contractors during the period of community supervision. The defendant shall provide
         payment and proof of payment as directed by the Probation Officer. If the defendant has no ability to pay, no
         payment shall be required.
6.       The defendant shall apply all monies received from income tax refunds, lottery winnings, inheritance,
         judgments and any other financial gains to the Court-ordered financial obligation.

7.       The defendant shall submit the defendant's person, property, house, residence, vehicle, papers, computers, cell
         phones, other electronic communications or data storage devices or media, email accounts, social media
         accounts, cloud storage accounts, or other areas under the defendant’s control, to a search conducted by a
         United States Probation Officer or law enforcement officer. Failure to submit to a search may be grounds for
         revocation. The defendant shall warn any other occupants that the premises may be subject to searches pursuant
         to this condition. Any search pursuant to this condition may be conducted at any time, with or without warrant,
         upon reasonable suspicion that the defendant has violated a condition of his supervision and that the areas to be
         searched contain evidence of this violation.

         Computer Restrictions

8.       The defendant shall possess and use only those computers and computer-related devices, screen usernames,
         passwords, email accounts, and internet service providers (ISPs), social media accounts, messaging applications
         and cloud storage accounts, that have been disclosed to the Probation Officer upon commencement of
         supervision. Any changes or additions are to be disclosed to the Probation Officer prior to the first use.
         Computers and computer-related devices include personal computers, internet appliances, electronic games,
         cellular telephones, digital storage media, and their peripheral equipment, that can access, or can be modified to
         access, the internet, electronic bulletin boards, and other computers.




CR-104 (wpd 12/20)                       JUDGMENT & PROBATION/COMMITMENT ORDER                                     Page 2 of 8
 USA vs.     ARTURO LOPEZ                                          Docket No.:   2:20-cr-00053-RGK



9.       All computers, computer-related devices, and their peripheral equipment, used by the defendant shall be subject
         to search, seizure and computer monitoring. This shall not apply to items used at the employment site that are
         maintained and monitored by the employer.

10.      The defendant shall comply with the rules and regulations of the Computer Monitoring Program. The defendant
         shall pay the cost of the Computer Monitoring Program.

          Sex Offender Conditions

11.      Within three (3) days of release from prison, the defendant shall register as a sex offender, and keep the
         registration current, in each jurisdiction where the defendant resides, is employed and is a student, pursuant to
         the registration procedures that have been established in each jurisdiction. When registering for the first time,
         the defendant shall also register in the jurisdiction in which the conviction occurred if different from the
         defendant's jurisdiction of residence. The defendant shall provide proof of registration to the Probation Officer
         within 48 hours of registration.

12.      The defendant shall participate in a psychological counseling or psychiatric treatment or a sex offender
         treatment program, or any combination thereof as approved and directed by the Probation Officer. The
         defendant shall abide by all rules, requirements, and conditions of such program, including submission to risk
         assessment evaluations and physiological testing, such as polygraph and Abel testing. The defendant retains the
         right to invoke the Fifth Amendment. The Court authorizes the Probation Officer to disclose the Presentence
         Report, and any previous mental health evaluations or reports, to the treatment provider. The treatment provider
         may provide information (excluding the Presentence report), to State or local social service agencies (such as
         the State of California, Department of Social Service), for the purpose of the client's rehabilitation.

13.      As directed by the Probation Officer, the defendant shall pay all or part of the costs of psychological counseling
         or psychiatric treatment, or a sex offender treatment program, or any combination thereof to the aftercare
         contractor during the period of community supervision. The defendant shall provide payment and proof of
         payment as directed by the Probation Officer. If the defendant has no ability to pay, no payment shall be
         required.

14.      The defendant shall not view or possess any materials, including pictures, photographs, books, writings,
         drawings, videos, or video games, depicting or describing child pornography, as defined in 18 U.S.C. §2256(8),
         or sexually explicit conduct depicting minors, as defined at 18 U.S.C. §2256(2). This condition does not
         prohibit the defendant from possessing materials solely because they are necessary to, and used for, a collateral
         attack, nor does it prohibit the defendant from possessing materials prepared and used for the purposes of the
         defendant's Court-mandated sex offender treatment, when the defendant's treatment provider or the probation
         officer has approved of the defendant's possession of the material in advance.

15.      The defendant shall not own, use or have access to the services of any commercial mail-receiving agency, nor
         shall the defendant open or maintain a post office box, without the prior written approval of the Probation
         Officer.

16.      The defendant shall not contact the victims, by any means, including in person, by mail or electronic means, or
         via third parties. Further, the defendant shall remain at least 100 yards from the victims at all times. If any
         contact occurs, the defendant shall immediately leave the area of contact and report the contact to the Probation
         Officer.

CR-104 (wpd 12/20)                       JUDGMENT & PROBATION/COMMITMENT ORDER                                      Page 3 of 8
 USA vs.     ARTURO LOPEZ                                          Docket No.:   2:20-cr-00053-RGK


17.      The defendant shall not enter, or loiter, within 100 feet of school yards, parks, public swimming pools,
         playgrounds, youth centers, video arcade facilities, amusement and theme parks, or other places primarily used
         by persons under the age of 18, without the prior written authorization of the probation officer.

18.      The defendant shall not associate or have verbal, written, telephonic, or electronic communication with any
         person under the age of 18, except: (a) in the presence of the parent or legal guardian of said minor; and (b) on
         the condition that the defendant notify said parent or legal guardian of the defendant's conviction in the instant
         offense/prior offense. This provision does not encompass persons under the age of 18, such as waiters, cashiers,
         ticket vendors, etc., whom the defendant must interact with in order to obtain ordinary and usual commercial
         services.

19.      The defendant shall not affiliate with, own, control, volunteer or be employed in any capacity by a business or
         organization that causes the defendant to regularly contact persons under the age of 18.

20.      The defendant's employment shall be approved by the Probation Officer, and any change in employment must
         be pre-approved by the Probation Officer. The defendant shall submit the name and address of the proposed
         employer to the Probation Officer at least ten (10) days prior to any scheduled change.

21.      The defendant shall not view or possess any materials, including pictures, photographs, books, writings,
         drawings, videos, or video games, depicting or describing child erotica, which is defined as a person under the
         age of 18 in partial or complete state of nudity, in sexually provocative poses, viewed for the purpose of sexual
         arousal.

22.      The defendant shall not possess or view any materials such as videos, magazines, photographs, computer
         images or other matter that depict "actual sexually explicit conduct" involving adults as defined by 18 USC
         2257(h)(1).


23.      The defendant shall participate in an evaluation by a trained professional, approved by the Probation Office, to
         assess the defendant's risk to the community as a sex offender. The evaluation may include physiological
         testing, such as polygraph and Abel testing. The Court authorizes the Probation Officer to disclose the
         Presentence Report, and any previous mental health evaluations or reports, to the evaluation provider.

24.      As directed by the Probation Officer, the defendant shall pay all or part of the costs of the sex offender risk
         evaluation to the aftercare contractor during the period of community supervision. The defendant shall provide
         payment and proof of payment as directed by the Probation Officer. If the defendant has no ability to pay, no
         payment shall be required.

       The drug testing condition mandated by statute is suspended based on the Court's determination that the
defendant poses a low risk of future substance abuse.

         Counsel for the government motions the Court to dismiss the remaining counts. Motion granted.

         Defendant is advised of his right to appeal.




CR-104 (wpd 12/20)                       JUDGMENT & PROBATION/COMMITMENT ORDER                                     Page 4 of 8
 USA vs.     ARTURO LOPEZ                                                    Docket No.:       2:20-cr-00053-RGK



       The Court recommends that the defendant be designated to a Bureau of Prisons facility in Southern California
and has no objection to Terminal Island.

         Defendant is remanded into custody forthwith. Remand 17683 issued.

         After the conclusion of the hearing, defendant’s bond is ordered exonerated.



 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            June 15, 2021
            Date                                                  R. GARY KLAUSNER, United States District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                  Clerk, U.S. District Court



            June 15, 2021                                   By    /s/ Sharon L. Williams
            Filed Date                                            Deputy Clerk




CR-104 (wpd 12/20)                            JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 5 of 8
 USA vs.     ARTURO LOPEZ                                                            Docket No.:      2:20-cr-00053-RGK



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                  While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local          9.    The defendant must not knowingly associate with any persons engaged
       crime;                                                                        in criminal activity and must not knowingly associate with any person
 2.    The defendant must report to the probation office in the federal              convicted of a felony unless granted permission to do so by the probation
       judicial district of residence within 72 hours of imposition of a             officer. This condition will not apply to intimate family members, unless
       sentence of probation or release from imprisonment, unless                    the court has completed an individualized review and has determined
       otherwise directed by the probation officer;                                  that the restriction is necessary for protection of the community or
 3.    The defendant must report to the probation office as instructed by            rehabilitation;
       the court or probation officer;                                         10.   The defendant must refrain from excessive use of alcohol and must not
 4.    The defendant must not knowingly leave the judicial district                  purchase, possess, use, distribute, or administer any narcotic or other
       without first receiving the permission of the court or probation              controlled substance, or any paraphernalia related to such substances,
       officer;                                                                      except as prescribed by a physician;
 5.    The defendant must answer truthfully the inquiries of the probation     11.   The defendant must notify the probation officer within 72 hours of being
       officer, unless legitimately asserting his or her Fifth Amendment             arrested or questioned by a law enforcement officer;
       right against self-incrimination as to new criminal conduct;            12.   For felony cases, the defendant must not possess a firearm, ammunition,
 6.    The defendant must reside at a location approved by the probation             destructive device, or any other dangerous weapon;
       officer and must notify the probation officer at least 10 days before   13.   The defendant must not act or enter into any agreement with a law
       any anticipated change or within 72 hours of an unanticipated                 enforcement agency to act as an informant or source without the
       change in residence or persons living in defendant’s residence;               permission of the court;
 7.    The defendant must permit the probation officer to contact him or       14.   The defendant must follow the instructions of the probation officer to
       her at any time at home or elsewhere and must permit confiscation             implement the orders of the court, afford adequate deterrence from
       of any contraband prohibited by law or the terms of supervision and           criminal conduct, protect the public from further crimes of the
       observed in plain view by the probation officer;                              defendant; and provide the defendant with needed educational or
 8.    The defendant must work at a lawful occupation unless excused by              vocational training, medical care, or other correctional treatment in the
       the probation officer for schooling, training, or other acceptable            most effective manner.
       reasons and must notify the probation officer at least ten days
       before any change in employment or within 72 hours of an
       unanticipated change;




CR-104 (wpd 12/20)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                          Page 6 of 8
 USA vs.     ARTURO LOPEZ                                                       Docket No.:     2:20-cr-00053-RGK


             The defendant must also comply with the following special conditions (set forth below).
       X
             STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not
 applicable for offenses completed before April 24, 1996. Assessments, restitution, fines, penalties, and costs must be paid by certified check
 or money order made payable to “Clerk, U.S. District Court.” Each certified check or money order must include the case name and number.
 Payments must be delivered to:

           United States District Court, Central District of California
           Attn: Fiscal Department
           255 East Temple Street, Room 1178
           Los Angeles, CA 90012

 or such other address as the Court may in future direct.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
 § 3563(a)(7).

           Payments will be applied in the following order:

                     1. Special assessments under 18 U.S.C. § 3013;
                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                       States is paid):
                               Non-federal victims (individual and corporate),
                               Providers of compensation to non-federal victims,
                               The United States as victim;
                     3. Fine;
                     4. Community restitution, under 18 U.S.C. § 3663(c); and
                     5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial
 statement, with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply
 for any loan or open any line of credit without prior approval of the Probation Officer.

           When supervision begins, and at any time thereafter upon request of the Probation Officer, the defendant must produce to the
 Probation and Pretrial Services Office records of all bank or investments accounts to which the defendant has access, including any business
 or trust accounts. Thereafter, for the term of supervision, the defendant must notify and receive approval of the Probation Office in advance
 of opening a new account or modifying or closing an existing one, including adding or deleting signatories; changing the account number or
 name, address, or other identifying information affiliated with the account; or any other modification. If the Probation Office approves the
 new account, modification or closing, the defendant must give the Probation Officer all related account records within 10 days of opening,
 modifying or closing the account. The defendant must not direct or ask anyone else to open or maintain any account on the defendant’s
 behalf.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 12/20)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                     Page 7 of 8
 USA vs.     ARTURO LOPEZ                                                        Docket No.:      2:20-cr-00053-RGK




                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal



                                                                  CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                     Defendant                                                      Date



                     U. S. Probation Officer/Designated Witness                     Date




CR-104 (wpd 12/20)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 8 of 8
